Citation Nr: 1411989	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) and anxiety disorder with alcohol dependence for the period prior to January 23, 2013.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to June 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The previously established 10 percent rating for anxiety disorder, to which PTSD was added, was increased to 30 percent therein.  The Veteran appealed this determination.

In September 2011, the RO added alcohol dependence to the Veteran's PTSD and anxiety disorder.  The rating was increased to 50 percent.  This matter remained on appeal because the increase was not to the maximum rating possible.  AB v. Brown, 6 Vet. App. 35 (1993).  The benefit sought was granted only partially, in other words.  The Board denied a rating higher than 50 percent in October 2012.  Once again, the Veteran appealed.

The United States Court of Appeals for Veterans Claims (Court) issued an Order in July 2013 that granted a contemporaneous Joint Motion to Vacate and Remand.  As such, a higher rating for the Veteran's service-connected PTSD and anxiety disorder with alcohol dependence was remanded back to the Board for readjudication.  A subsequent RO rating decision dated in September 2013 increased the rating for this disability to 70 percent effective January 23, 2013.  A total disability based on individual unemployability (TDIU) further was granted effective January 8, 2013.  This matter remains on appeal because the increase was not to the maximum rating possible, like before, and because covered on a portion of the entire timeframe of concern.  In other words, the benefit sought again was granted only partially.

Between a TDIU and a 100 percent rating, a TDIU is the lesser benefit because of special monthly compensation implications.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350. Thus, a rating higher than 50 percent prior to January 23, 2013, and higher than 70 percent from that date is for consideration notwithstanding the favorable TDIU determination as of an earlier date that same month. Yet, a December 2013 statement indicates that the period after January 2013 no longer is in dispute as a result of the September 2013 rating decision. No precise date that month was referenced for the end of the dispute. The latter date of January 23, 2013, is selected over January 8, 2013, since doing so is most favorable to the Veteran.

New pertinent evidence was submitted along with the December 2013 statement from the office of the Veteran's attorney.  Since the statement included a waiver of the right to have the RO undertake initial consideration of this evidence, such consideration of it is undertaken by the Board herein.  38 C.F.R. § 20.1304(c).  The following determination is made based on review of the Veteran's paper and electronic claims file.  

FINDING OF FACT

During the period prior to January 23, 2013, the symptoms of the Veteran's service-connected PTSD and anxiety disorder with alcohol dependence were productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for service-connected PTSD and anxiety disorder with alcohol dependence for the period prior to January 23, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

A 70 percent rating for the Veteran's service-connected PTSD and anxiety disorder with alcohol dependence for the period prior to January 23, 2013, is granted herein.  The aforementioned December 2013 statement indicates that he does not seek the next highest and maximum rating of 100 percent.  The benefit sought is granted in full under the particular circumstances of this matter.  Any errors made regarding VA's duties to notify and assist the Veteran in substantiating his entitlement to this benefit accordingly were harmless.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion in this regard is therefore unnecessary.

However, the Joint Motion to Vacate and Remand found that the Board's October 2012 decision was in error because it was issued without considering private treatment records (that were incorrectly classified as VA records in the Motion) from a certain mental health facility. It was directed that these records be obtained by VA, as required by the duty to assist, so that the Board's new decision would not contain the same error. Compliance with this directive is possible.  However, doing so would require a remand. Remands that impose additional burdens on VA without aiding the claimant are to be avoided. Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991). The above-referenced private treatment records were submitted in December 2013 as new pertinent evidence. A remand for these records would result in an unnecessary delay.

II.  Higher Rating

A.  Schedular

Ratings represent the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  A rating is assigned under the Rating Schedule by comparing the extent to which the applicable disability impairs the ability to function under the ordinary conditions of daily life, as demonstrated by symptoms, with the applicable rating criteria.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2.  A staged rating, the assignment of two or more ratings for different portions of the timeframe of concern, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are potentially applicable, the higher is assigned if the disability more nearly approximates the criteria for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  The claimant thus prevails if the evidence supports a higher rating or is in relative equipoise in this regard, but does not prevail when the preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

All mental disorders other than eating disorders, to include PTSD and anxiety disorder, are rated using a General Rating Formula.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9413.  A 50 percent rating is assigned thereunder for occupational and social impairment with reduced reliability and productivity.  Symptoms productive of such impairment include flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas including work, school, family relationships, judgment, thinking, or mood.  Symptoms productive of such impairment include suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  It is reiterated that the Veteran does not seek the maximum 100 percent rating, which is for total occupational and social impairment.

The Global Assessment of Functioning (GAF) score is a scale of functioning on a hypothetical continuum of mental health.  Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores ranging from 61 to 70 reflect mild symptoms (depressed mood, mild insomnia) or some difficulty in social, occupational, or school functioning (occasional truancy, theft within the household).  Yet they generally indicate that the individual is functioning pretty well and has some meaningful interpersonal relationships.  Scores from 51 to 60 indicate moderate symptoms (flat affect, circumstantial speech, occasional panic attacks) or moderate impairment in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  Scores from 41 to 50 indicate serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (speech at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (avoidance of friends, neglect of family, inability to work).

Whether by GAF score or otherwise, an examiner's specification of the level of impairment is to be considered but is not dispositive.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  The symptoms in the General Rating Formula for Mental Disorders further are not intended as an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or the resulting impairment, that justify a given rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  It is not required that all, most, or even some of the listed symptoms be present in order to assign a given rating.  Id.; 38 C.F.R. § 4.21.  Rather, all manifested symptoms bearing on occupational or social impairment must be considered.  38 C.F.R. § 4.126.  If they are productive of such impairment equivalent to what would result from listed symptoms, the rating corresponding to those listed symptoms shall be assigned.  Mauerhan, 16 Vet. App. at 436.

The probative value of the evidence must be assessed.  38 C.F.R. § 4.6.  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert, 1 Vet. App. at 49.  That includes any lay evidence in addition to the medical evidence.  Only the most relevant evidence need be discussed, even though all the evidence must be and has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  That includes evidence dated in the year prior to a higher rating claim.  38 C.F.R. § 3.400(o)(2).  It also includes evidence dated even earlier if it sheds light on the disability during the timeframe of concern.  38 C.F.R. § 4.1.

At the outset, it is notable that the Veteran has been diagnosed with other mental disorders in addition to PTSD, anxiety disorder, and alcohol dependence.  Differentiating symptoms attributed to a nonservice-connected disability, and those attributed to a service-connected disability must be based on medical evidence.  Mittleider v. West, 11 Vet. App. 181 (1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  The only such evidence differentiating the Veteran's PTSD, anxiety disorder, and alcohol dependence symptoms from symptoms of his other diagnosed mental disorders is contained in an August 2011 VA examination.  Only one diagnosis not subject to service connection, psychotic disorder, was made at that time.  Symptoms of an episode of delusions and hallucinations from August 2007 to March 2008 were attributed to this diagnosis.  This episode accordingly cannot be considered.  All other symptoms to include any later delusion and hallucination episodes shall be considered given the absence of differentiating medical evidence.

The Board finds, after consideration of the evidence, that the next higher rating of 70 percent for the Veteran's service-connected PTSD and anxiety disorder with alcohol dependence for the period prior to January 23, 2013, is warranted.  Symptoms, some of which are listed and some of which are not, productive of occupational and social impairment with deficiencies in most areas were manifested by the Veteran then.  The criteria for an increased rating have been more nearly approximated, in other words.  What follows is a detailed discussion as to how this conclusion was reached.  It is an attempt to correct the second error noted in the Joint Motion to Vacate and Remand regarding the Board's October 2012 decision.  The discussion therein was described as conclusory and thus deemed inadequate, especially as it concerns a lack of suicidal ideation on one occasion.

Regarding symptoms, statements from the Veteran, his brother, a coworker, and his coworker girlfriend along with VA and private treatment records, multiple VA and private examinations conducted during the appeal reflect that he manifested several during the aforementioned period.  (The 2013 examinations covered this period as history.)  They included persistent sleep problems and mood problems such as depression, anxiety, stress, anger, irritability, agitation, frustration, restlessness, feeling jittery, hopelessness, and despair.  They also included persistent flashbacks, intrusive thoughts, avoidance, survivor's guilt, racing thoughts, rumination, paranoia, hypervigilance, startling easily, difficulty relaxing, difficulty concentrating, loss of interest and motivation, low energy, trust issues, feeling detached and numb, dislike of crowds, and alcohol use.  Finally, they included episodes of loss of temper, occasional minor speech and memory problems, sometimes believing he was on the verge of delusions and hallucinations, and intermittent suicidal ideation (to include on the one time the Board purportedly did not find it in the October 2012 decision) as well as homicidal ideation but usually did not include the intent or a plan to follow through in either respect.  Trouble at work and with others, whether at work or not, was noted.

Some of the symptoms were reported by the Veteran and those that know him as opposed to be found.  As to these symptoms, they are competent as well as credible.  He indeed is reporting his own history whereas the others are reporting observations of him.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has an interest in potential financial gain.  Yet the others do not.  Further, no significant reason for doubt such as implausibility or inconsistency exists.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  Some but not all of the symptoms listed for a 70 percent rating, in sum, existed because they were either found or competently and credibly reported.  In particular, there was suicidal ideation, near-continuous depression impacting the Veteran's functioning, impaired impulse control, and difficulty adapting to stressful circumstances.

The Veteran did not attend school during the period prior to January 23, 2013.  He worked full-time as a security supervisor at a casino for a few years until January 7, 2013.  He thus was employed during almost all of the aforementioned period.  Like in previous post-service jobs, which included contract security work, employment related to air conditioning, and work on a fishing boat, he continued to get into conflicts.  The Veteran previously walked away from a position to avoid hitting a coworker.  He had issues with coworkers at the casino.  One coworker even made a formal complaint about him.  He regularly yelled at someone.  He also had issues with a supervisor.  The Veteran believed this supervisor was out to get him.  This supervisor wrote him up a few times.  This supervisor also notified him that his performance needed improvement.  He thought about attacking this supervisor on this occasion.  Thoughts of choking this supervisor, either on this occasion or otherwise (it is unclear which), also were referenced.  The Veteran finally thought company-wide policy changes were directed at him.  Significantly, he regularly took unscheduled leave.  He ultimately stopped working, as he had stopped or been fired before, due to all of these hurdles.

In addition to his girlfriend and brother, the Veteran's relationships outside work with his mother, stepfather, sister, an aunt, his two sons, his ex-wife, and a few friends were maintained.  The relationship with his girlfriend was stated to be the best thing that has ever happened to him.  Those with his family, particularly his mother and brother, were described positively using words such as supportive.  Nevertheless, the Veteran yelled at them.  There were at least two separate incidents, and he believed he ruined Christmas one year because of one.  His relationships with his two sons and ex-wife were described as somewhat distant and very strained respectively.  He typically had good visits with his sons, but they were not often.  He believed his ex-wife was turning his sons against him.  He yelled at her lawyers over support payments and thought about killing the judge who ordered them.  Those with friends were not described.  However, friends very rarely were mentioned by the Veteran.  He did not indicate, for example, that he was accompanied by anyone but his brother or girlfriend when he went out or engaged in hobbies like fishing, shooting, boating, and riding his motorcycle.  No mention was made of him establishing any relationships other than with treatment providers, with which he generally was pleasant and cooperative.  

Deficiencies in mood and, to a lesser extent, thinking clearly were present both occupationally and socially.  Concerning thinking, the Veteran's paranoia specifically was predominant.  It is reiterated that he additionally felt he was on the verge of experiencing delusions and hallucinations.  He had an awareness of antecedents thereto in light of his previous episode attributable to his nonservice-connected psychotic disorder.  Deficiencies with respect to judgment next were present, although they were not in every area of his life and were not universal.  The Veteran accurately judged that it was in his best interest to quit working.  He gave some consideration to not making support payments to his wife, but he ultimately attempted to do so.  He further drank too much frequently, but he ultimately recognized this and attempted to stop.  All of this corresponds with characterization of the Veteran's thinking in acceptable terms with the exception of once for thinking, when it was slightly delusional, and characterization of his judgment ranging from good to adequate to fair, limited, and poor.

Finally, GAF scores ranging from 35 to 65 were assigned during the period prior to January 23, 2013.  All of the scores were in the 40's or 50's with only a few in the 60's and a singular score in the 30's.  This score thus is an anomaly.  It indeed was made at the beginning of the Veteran's January 2013 brief mental health hospitalization.  During this hospitalization and at its end, his GAF scores were significantly higher.  His scores thus signify largely consistent moderate to serious symptoms resulting in moderate to serious impairment in occupational and social  (with no school) functioning.  As such, they convey occupational and social impairment with deficiencies in most areas.  This corresponds to the opinion to that effect from the December 2013 private examination.  This also corresponds with the opinion from the April 2009 VA examination that the Veteran was seriously impaired occupationally and moderately impaired socially.  Accordingly, the opinion from the May 2011 VA examination was that there was impairment to a lesser degree is outweighed.  It, in other words, is not persuasive.

The application of reasonable doubt and the assignment of a staged rating finally have been considered.  The higher rating of 70 percent for the Veteran's service-connected PTSD and anxiety disorder with alcohol dependence for the period prior to January 23, 2013, is granted based on the preponderance of the evidence.  There accordingly is no reasonable doubt to resolve in his favor.  A staged rating next is not warranted.  The Veteran's symptoms, to include their severity, were by and large consistent during the aforementioned period.  It follows that the same is true of the occupational and social impairment attributable to them.
B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b).  A three step process governs the assignment of extraschedular ratings.  Thun v. Peake, 22 Vet. App. 111 (2008).  Neither the Veteran, his attorney, nor his former representative has argued for such a rating for his service-connected PTSD and anxiety disorder with alcohol dependence for the period prior to January 23, 2013.  Discussion of the three step process for such a rating is unnecessary.  A 70 percent rating is granted pursuant to the schedular rating criteria as discussed above.  It is reiterated that, in the particular circumstances of this matter, this constitutes a full grant of the benefit sought.  In other words, there is no need to resort to consideration of an extraschedular rating since the schedular rating is satisfactory to the Veteran.

C.  TDIU

When a higher rating is sought, entitlement to a TDIU due to the service-connected disability of concern must be considered if expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Neither the Veteran, his attorney, nor his former representative has argued that his service-connected PTSD and anxiety disorder with alcohol dependence was so severe that it rendered him unable to either secure or maintain work during the period prior to January 23, 2013.  This is impossible for the period through January 7, 2013.  It indeed is reiterated that the Veteran was working full-time albeit with taking substantial time off during this period.  For the period from January 8, 2013, to January 22, 2013, the Veteran was not working.  Yet a TDIU already has been granted for this period.  Consideration of a TDIU as a component of this matter thus is not warranted.




(CONTINUED ON NEXT PAGE)

ORDER

A 70 percent rating for service-connected PTSD and anxiety disorder with alcohol dependence for the period prior to January 23, 2013, is granted, subject to the laws and regulations governing the payment of benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


